447 F.2d 979
Robert Lee KING, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-1756 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 21, 1971.

Appeal from the United States District Court for the Middle District of Florida, Ben Krentzman, District Judge.
Robert L. King, pro se.
John L. Briggs, U. S. Atty., Bernard H. Dempsey, Jr., Asst. U. S. Atty., Tampa, Fla., for respondent-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966